[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant Charles Carr has moved to sever the trial of his case from that of the defendant Diocese. The Diocese concurs in the motion; the plaintiff objects. The defendant Carr claims that certain evidence which may be admissible against the Diocese but not admissible against him would be so prejudicial as to preclude his receiving a fair trial. The plaintiff claims, inter alia, that the evidence in question would be admissible against the defendant Carr as well as against the Diocese. This is the critical question to which the motion devolves. If the evidence is not admissible against the defendant Carr, severance or bifurcation would be necessary in order to afford him a fair trial. The evidence is of such a nature that a curative instruction would be insufficient, CT Page 9829 especially where the court has a prior opportunity to avoid any prejudice. However, such an evidentiary issue, and not uncommonly issues as to severance and bifurcation, are, unless quite clear, customarily resolved by the trial or pretrial judge rather than, as here, by way of a short calendar motion. For this reason, the defendant's motion to sever is marked off by the court subject to being claimed at the time of pretrial; see Practice Book §§ 265, 268; or trial.
BY THE COURT
Bruce L. Levin Judge of the Superior Court